DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas US 6,749,375 in view of Davis US 2014/0356081.
In regards to claim 1, Thomas discloses as in Figure 1 an end mill (10) comprising a cutting part (14) having a plurality of side blades (16) at a peripheral surface thereof; and a shank part (12) extended from the cutting part (14) along a central axis of the cutting part (see Figure 1) in a longitudinal direction thereof, wherein an eccentric flat relief surface (20, 22, 24 and 26) is provided in a land (see Figure 2 and Figure 3) of at least one side blade (16) of the plurality of side blades (16), the eccentric flat relief surface (20, 22, 24 and 26) having at least three consecutive flat relief surfaces (refer to each of 20, 22, 24 and 26 flat relief surfaces) extending from a cutting edge (16 as in Figures 2 and 3), the eccentric flat relief surface having a relief angle.  Thomas also discloses that there is a ratio of a maximum drop in a radial 
Thomas fails to explicitly disclose that the end mill has a plurality of bottom blades at a front end thereof.
Nevertheless, Davis teaches that it is well known in the art of milling to have an end mill (10) comprising a cutting part (14) having a plurality of bottom blades (28) at a front end thereof (see Figure 6) and a plurality of side blades (18) at a peripheral surface thereof.  A person having ordinary skill in the art would have recognized that by depending on the desired type of machining (i.e. plunge cut), the geometry of the end mill might comprise both bottom blades at a front thereof and peripheral side blades at a peripheral surface thereof.  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Thomas’s end mill such that it includes a plurality of bottom blades at a front end thereof, as taught by Davis depending on the desired type of machining performed in order to allow the end mill to plunge cut.
Thomas as modified fails to disclose that the relief angle is within 5° to 20° and it is obtained by taking arctangent of the ratio of the maximum drop in the radial direction from the rearmost point on the eccentric flat relief surface to the virtual outer circumferential surface defined by the cutting edge to the distance from the cutting edge to the rearmost point on the flat relief surface furthest away from the cutting edge.



In this case, the recognized result is that the value of the ratio and as a consequence, the value of the angle will depend on factors such as: 1) the desired vibration reduction when machining; 2) type of material being machined and 3) to provide desired clearance to prevent unnecessary contact between the clearance surface and the workpiece being machined, therefore improving surface finish.
Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined ratio of the eccentric flat of the end mill (ratio of the maximum drop in the radial direction from the rearmost point on the eccentric flat relief surface to the virtual outer circumferential surface defined by the cutting edge to the distance from the cutting edge to the rearmost point on the flat relief surface furthest away from the cutting edge) and as a consequence, a defined value of the relief angle in relation to the basis of the ratio, were disclosed in the prior art by Thomas, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Thomas’s ratio of the eccentric flat of the end mill to be as desired in order to have the value of the relief angle be obtained by taking arctangent 
In regards to claim 2, Thomas as modified discloses the end mill of claim 1, Thomas as modified also discloses that opposite ends of each of the at least three flat relief surfaces (refer to each of 20, 22, 24 and 26 flat relief surfaces) are arranged on a virtual circular arc connecting the opposite ends of the land to each other relative to the cross section perpendicular to the central axis (see for example virtual arc passing substantially in the same manner as element B as in Figure 3), and the circular arc has a virtual center point eccentric from the central axis (when comparing the center of virtual arc passing substantially in the same manner as element B, and the center of the circular art in hidden lines as in Figure 3, the center of the virtual arc, is offset from the central axis).
In regards to claim 3, Thomas as modified discloses the end mill of claim 1, Thomas as modified also discloses that the eccentric flat relief surface (20, 22, 24 and 26) comprises: a first flat relief surface forming the cutting edge together with a rake surface (20); a second flat relief surface extending from the first flat relief surface (22); and a third flat relief (24) surface extending from the second flat relief surface.
Response to Arguments
Rejections not based on prior art
In view of Applicant's amendments, the previous 35 U.S.C. § 112 rejection of claims 1-3 has been withdrawn.
Rejections based on prior art
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
Applicant argues on page 10 of the Remarks that since claim 1 was amended then neither Thomas not Davis teaches such amended feature.
The Examiner disagrees and points Applicant to the rejection above for details.  As explained above, since Thomas does, disclose that: 1) the eccentric flat relief surface has a relief angle; 2) there is a maximum drop in a radial direction from a rearmost point on the eccentric flat relief surface; and that 3) there is a virtual outer circumferential surface defined by the cutting edge to a distance from the cutting edge to the rearmost point on the flat relief surface furthest away from the cutting edge; then the maximum drop from the rearmost point on the eccentric flat relief surface to the virtual outer circumferential surface defined by the cutting edge to the distance from the cutting edge to the rearmost point on the flat relief surface furthest away from the cutting edge, constitute a defined ratio of the eccentric flat of the end mill and as a consequence constitutes a defined value of the relief angle in relation to the basis of the ratio; these, being recognized as result-effective variables, i.e. a variable which achieves a recognized result. 
In this case, the recognized result is that the value of the ratio and as a consequence, the value of the angle will depend on factors such as: 1) the desired vibration reduction when machining; 2) type of material being machined and 3) to provide desired clearance to prevent unnecessary contact between the clearance surface and the workpiece being machined, therefore improving surface finish.
Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined ratio of the eccentric flat of the end mill (ratio of the maximum drop in the radial direction from the rearmost point on the eccentric flat relief surface to the virtual outer circumferential surface defined by the cutting edge to the distance from the cutting edge to the rearmost point on the flat relief surface furthest away from the cutting edge) and as a consequence, a defined value of the relief angle in relation to the basis of the ratio, were disclosed in the prior art by Thomas, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Thomas’s ratio of the eccentric flat of the end mill to be as desired in order to have the value of the relief angle be obtained by taking arctangent (in relation to the basis of the ratio of the maximum drop in the radial direction from the rearmost point on the eccentric flat relief surface to the virtual outer circumferential surface defined by the cutting edge to the distance from the cutting edge to the rearmost point on the flat relief surface furthest away from the cutting edge) to be within a desired range such as in between 5˚ to 20˚.  In re Aller, 105 USPQ 233.  
The Examiner also notes that a mere allegation that the teachings of Thomas and Davis cannot be combined to disclose the claimed features, is not sufficient and points out that  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722